DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 201910868987.1 filed in State Intellectual Property Office of the P.R.C. (SIPO) on September 16, 2019 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statements (IDSs) filed on September 14, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Claim Objections
Claims 11, 12 and 14 are objected to because of the following informalities:  
In claim 11, line 2, “the substrate” should read --a substrate--.
In claim 12, line 8, “a conductor layer” should read --the conductor layer--. Support can be found at least in the step S40 of the base claim 11.
In claim 12, lines 9-10, “to form a conductive and transparent first plate” should read --to form the first plate being conductive and transparent--. Support can be found at least in the step S40 of the base claim 11.
In claim 12, line 11, “a protective layer” should read --the protective layer--. Support can be found at least in the step S40 of the base claim 11.

In claim 14, line 6, “an anode metal layer” should read --the anode metal layer--. Support can be found at least in the step S80 of the base claim 11.
In claim 14, line 7, “a second plate” should read --the second plate--. Support can be found at least in the step S80 of the base claim 11.
In claim 14, line 8, “a storage capacitor” should read --the storage capacitor --. Support can be found at least in the step S80 of the base claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the feature “the second plate and the dielectric layer are made of a transparent conductive material” in lines 16-17. It is unclear as to what the above feature specifically refers to, and thus this renders the claim indefinite.
For example, according to Applicant’s original disclosure, while the second plate 92 is made of indium tin oxide, the dielectric layer 107 is made of aluminum oxide (e.g., [38]). This 
Claims 2-4 are rejected due to their dependency.
Claim 5 recites the feature “the second plate and the dielectric layer are made of a transparent conductive material” in lines 16-17. It is unclear as to what the above feature specifically refers to, and thus this renders the claim indefinite.
Regarding claim 5, the discussion with respect to claim 1 above similarly applies. For the examination purpose, claim 5 is considered as the claim does not have the above feature.
Claims 6-10 are rejected due to their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Fan et al. CN 109585520 (its original document and machine-generated English translation are used in rejection).
Regarding claim 1, Fan teaches a display panel (e.g., 100, Fig. 5, translation [137]), comprising: 
a substrate (e.g., 101, Fig. 5, translation [138]); 

an active layer (e.g., 104, 203, Fig. 5, translation [81], [138]) disposed on the buffer layer; 
a gate insulating layer (e.g., 105, Fig. 5, translation [81]) and a gate metal layer (e.g., 106, Fig. 5, translation [81]) stacked on the active layer; 
an interlayer dielectric layer (e.g., 107, Fig. 5, translation [81]) disposed on the buffer layer and covering the gate metal layer; 
a second metal layer (e.g., 108, Fig. 5, translation [81]) disposed on the interlayer dielectric layer;
a passivation layer (e.g., 109, Fig. 5, translation [81]) and a planarization layer (e.g., 110, Fig. 5, translation [81]) stacked on the interlayer dielectric layer; and 
an anode metal layer (e.g., a horizontal part of 111, Fig. 5, translation [98]), a light emitting layer (e.g., the layer mislabeled as 113), Fig. 5, translation [98]), and a cathode metal layer (e.g., the layer mislabeled as 114), Fig. 5, translation [98]) stacked on the planarization layer; 
wherein the active layer comprises a conductive and transparent first plate (e.g., 203, Fig. 5, translation [125], [138], [139]), the first plate is provided with a dielectric layer (e.g., 204, Fig. 5, translation [138], [139]), the dielectric layer is provided with a second plate (e.g., a vertical part of 111 in 116, Fig. 5, translation [118], [102]), the second plate and the dielectric layer are made of a transparent conductive material (see the 112 rejection above); the second plate is made of indium tin oxide (e.g., translation [102]); the planarization layer (e.g., 110, Fig. 5) is provided with an opening (e.g., 116, Fig. 5, translation [118]) extending to the first plate (e.g., Fig. 5: The term “to” is broadly and reasonably interpreted to as --toward-- in view of a dictionary definition 
Regarding claim 5, Fan teaches a display panel (e.g., 100, Fig. 5, translation [137]), comprising: 
a substrate (e.g., 101, Fig. 5, translation [138]);  
12 a buffer layer (e.g., 103, Fig. 5, translation [81]) disposed on the substrate; 
an active layer (e.g., 104, 203, Fig. 5, translation [81], [138]) disposed on the buffer layer; 
a gate insulating layer (e.g., 105, Fig. 5, translation [81]) and a gate metal layer (e.g., 106, Fig. 5, translation [81]) stacked on the active layer; 
an interlayer dielectric layer (e.g., 107, Fig. 5, translation [81]) disposed on the buffer layer and covering the gate metal layer; 
a second metal layer (e.g., 108, Fig. 5, translation [81]) disposed on the interlayer dielectric layer; 
a passivation layer (e.g., 109, Fig. 5, translation [81]) and a planarization layer (e.g., 110, Fig. 5, translation [81]) stacked on the interlayer dielectric layer; and 
an anode metal layer (e.g., a horizontal portion of 111, Fig. 5, translation [98]), a light emitting layer (e.g., the layer mislabeled as 113), Fig. 5, translation [98]), and a cathode metal layer (e.g., the layer mislabeled as 114), Fig. 5, translation [98]) stacked on the planarization layer; 
wherein the active layer comprises a conductive and transparent first plate (e.g., 203, Fig. 5, translation [125], [138], [139]), the first plate is provided with a dielectric layer (e.g., 204, Fig. 5, translation [138], [139]), the dielectric layer is provided with a second plate (e.g., 205, 207, 
Regarding claim 6, Fan teaches the display panel according to Claim 5, wherein the second plate is made of indium tin oxide (e.g., translation [102]).  
Regarding claim 7, Fan teaches the planarization layer (e.g., 110, Fig. 5) is provided with an opening (e.g., 116, Fig. 5, translation [118]) extending to the first plate (e.g., Fig. 5: The term “to” is broadly and reasonably interpreted to as --toward-- in view of a dictionary definition (e.g., dictionary.com). 116 of Fan extends toward 203, thus Fan teaches this feature.), and the second plate is disposed in the opening (e.g., Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8 and 9 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. CN 109585520 (its original document and machine-generated English translation are used in rejection) in view of Li US 2019/0386035.
Regarding claim 2, Fan teaches the display panel according to Claim 1, wherein the active layer further comprises an active island (e.g., 104, Fig. 5, translation [81]) independent of the first plate (e.g., 203, Fig. 5), the active island comprises a conductor layer (e.g., a doped portion of 104 connected to 108, Fig. 5, translation [95]) and a semiconductor layer (e.g., a 
Fan does not explicitly teach the conductor layer is provided with a protective layer, and the source/drain metal layer is in contact with the conductor layer through the protective layer.  
Li teaches the conductor layer is provided with a protective layer (e.g., 6, Fig. 2, [48]), and the source/drain metal layer (e.g., 8, Fig. 2, [43]) is in contact with the conductor layer (e.g., a portion of 3 connected to 8, Fig. 2; [48]) through the protective layer (e.g., Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine that taught by Li with that taught by Fan to arrive at the claimed invention for the purpose of improving electrical properties of electronic components of the display panel for example (e.g., Li, [48]).
Regarding claim 3, Fan in view of Li teaches the display panel according to Claim 2, wherein the gate metal layer (e.g., Li, 1, Fig. 2, [42]) is also provided with the protective layer (e.g., Li, 6, Fig. 2) covering the gate metal layer.  
Regarding claim 8, Fan teaches the display panel according to Claim 5, wherein the active layer further comprises an active island (e.g., Fan, 104, Fig. 5, translation [81]) independent of the first plate (e.g., Fan, 203, Fig. 5), the active island comprises a conductor layer (e.g., Fan, a doped portion of 104 connected to 108, Fig. 5, translation [95]) and a semiconductor layer (e.g., Fan, a portion of 104 in contact with 105, Fig. 5) corresponding to and in contact with the gate insulating layer (e.g., Fan, 105, Fig. 5), the second metal layer comprises a source/drain metal layer (e.g., Fan, 108, Fig. 5, translation [81]).  

Li teaches the conductor layer is provided with a protective layer (e.g., 6, Fig. 2, [48]), and the source/drain metal layer (e.g., 8, Fig. 2, [43]) is in contact with the conductor layer (e.g., a portion of 3 connected to 8, Fig. 2; [48]) through the protective layer (e.g., Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine that taught by Li with that taught by Fan to arrive at the claimed invention for the purpose of improving electrical properties of electronic components of the display panel for example (e.g., Li, [48]).
Regarding claim 9, Fan in view of Li teaches the display panel according to Claim 8, wherein the gate metal layer (e.g., Li, 1, Fig. 2, [42]) is also provided with the protective layer (e.g., Li, 6, Fig. 2) covering the gate metal layer.  
Claims 4 and 10 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Li as applied to respective claims 3 and 9 discussed above, and further in view of Wang et al. CN 109166895 (its original document and machine-generated English translation are used in rejection).
Regarding claim 4, Fan in view of Li teaches the display panel according to Claim 3, wherein the protective layer is made of aluminum oxide (e.g., Li, [48]).
Fan in view of Li does not explicitly teach the dielectric layer is made of aluminum oxide.

One of ordinary skill in the art would have known that the layer 122 of Wang is similar to the layer 105 (204) of Fan in view of Li because they are both used as a gate insulating layer of Organic Light-Emitting Diode (OLED) displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further combine that taught by Wang with that taught by Fan in view of Li to arrive at the claimed invention for the purpose of improving integration and miniaturization of electronic components of the display panel for example (e.g., Wang, [68]).
Regarding claim 10, Fan in view of Li teaches the display panel according to Claim 9, wherein the protective layer is made of aluminum oxide (e.g., Li, [48]).
Fan in view of Li does not explicitly teach the dielectric layer is made of aluminum oxide.
Fan in view of Li, however, recognizes that the dielectric layer 204 and the gate insulating layer 105 are formed of the same material (e.g., Fan, Fig. 5). Wang teaches the gate insulating layer 122 formed of aluminum oxide (e.g., Fig. 1, translation [68]).
One of ordinary skill in the art would have known that the layer 122 of Wang is similar to the layer 105 (204) of Fan in view of Li because they are both used as a gate insulating layer of Organic Light-Emitting Diode (OLED) displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further combine that taught by Wang with that taught by Fan in view of Li to arrive at the claimed invention for the purpose 
Allowable Subject Matter
Claims 11-14 are objected to due to the claim objection discussed above, but would be allowable if rewritten or amended to overcome the claim objection discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        January 15, 2022